Electronically Filed
                                                     Supreme Court
                                                     SCAD-11-0000483
                                                     31-OCT-2011
                                                     01:47 PM


                         NO. SCAD-11-0000483

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


           OFFICE OF DISCIPLINARY COUNSEL, Petitioner,

                                 vs.

                RICHARD K. GRIFFITH, Respondent.

----------------------------------------------------------------

           In re Application for the Reinstatement of
                 RICHARD K. GRIFFITH, Applicant.


                       ORIGINAL PROCEEDING
                 (ODC 06-089-8429, 07-170-8630)

                      ORDER OF REINSTATEMENT
(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)

          Upon consideration of the record and the Declaration

and exhibits submitted by Applicant Richard K. Griffith, it

appears that Applicant Griffith has, in accordance with Rule

17(b) of the Rules of the Supreme Court of the State of Hawai#i

(RSCH), filed the required documents requesting reinstatement to

the practice of law.   It further appears that Applicant Griffith

has fully complied with the conditions of his one-month

suspension and complied with the conditions of suspension set

forth by RSCH Rule 16.    Therefore,
          IT IS HEREBY ORDERED, pursuant to RSCH Rule 17(b), that

Applicant Griffith is reinstated to the practice of law in the

jurisdiction of the State of Hawai#i, effective immediately.

          DATED: Honolulu, Hawai#i, October 31, 2011.
                              /s/ Mark E. Recktenwald
                              /s/ Paula A. Nakayama
                              /s/ Simeon R. Acoba, Jr.
                              /s/ James E. Duffy, Jr.
                              /s/ Sabrina S. McKenna




                                2